PNG
    media_image1.png
    400
    657
    media_image1.png
    Greyscale



This letter is in response to the Petition under 37 C.F.R. §1.144 , filed on December 16, 2021 to request review of the requirement for restriction of April 29, 2021 office action and the denial of reconsideration in the Non-Final Office Action  mailed October 20, 2021 (“first Office Action”).

Applicant petitions the Director to reverse and vacate the restriction in the above-identified application.   
  
BACKGROUND  

On April 29, 2021, the Office mailed a Restriction Requirement Office Action
(“Restriction Requirement”), which at page 2 required restriction under 35 U.S.C. § 121 and divided the claims into six groups:

Grp I, claims 1-13, drawn to a liposomal P21-activiated kinase-1 composition;

Grp II, claim 15, drawn to a method of treating cancer;

Grp III, claim 19 [sic], drawn to a method of reducing PAK activity in a subject;

Grp IV, claim 24, drawn to a composition comprising a sterically stabilized liposome;



Grp VI, claims 26, 27 and 30, drawn to a liposome of DSPC, DSPE-PEG, and cholesterol.

The Examiner also indicated the right of “rejoinder” under MPEP § 821.04. 


In a response filed June 29th 2021, Applicant elected, with traverse, Group 1V arguing that the wrong legal stand was applied, the Searching Authority did not find a Lack of Unity, and additionally that certain claims should be rejoined as depending from and thus requiring the special 	technical feature of the elected composition of claim 24 of the elected Group.

On October 20, 2021,  the Office issued an Office Action (“first Office Action”) in which upon consideration of Applicant’s arguments the restriction was made final  stating the following:

Applicant's election with traverse of group IV, Claim 24, and now claims 4, 5, 13, 24, and 31 in
the reply filed on 6/29/2021 is acknowledged. New claim 31is directed to a pharmaceutical
composition comprising the liposomes of claim 28, therefore it is included in group IV. The traversal is on the ground that Examiner used US practice restriction reasons and not PCT lack of unity. This is not found persuasive because while Applicant is correct on using the wrong means of restriction, under the PCT lack of unity standard, the common inventive concept is a nanoparticle comprising a p21 activated kinase inhibitor in a lipid-based delivery vehicle. Cheresh et al (US 2014/0154264) disclose compounds which have P21 protein activated kinase inhibitor activity (3) which are to be administered via liposome (4 36). Thus, the common technical feature does not add to the art and is therefore not considered a special technical feature. With unity broken, the groups are separate as defined in the restriction.  

It is noteworthy, that the first office action additionally included a prior art rejection of the elected invention:

Claims 4, 5, 13, 24, and 31 are rejected under 35U.S.C. 103 as being unpatentable over Wong et
al (Cancer Res 2012;72(8 Suppl):Abstract nr 4429) and Cheresh etal (US 2014/0154264), the
combination in view of Hong etal (US 2007/0116753)

On December 16, 2021, this Petition was filed requesting review of the requirement for restriction. 


RELEVANT PROVISIONS 

MPEP § 823    Unity of Invention Under the Patent Cooperation Treaty [R-07.2015]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT). However, the guidance set forth in this chapter with regard to other substantive and procedural matters (e.g., double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally applies to national stage applications submitted under 35 U.S.C. 371


MPEP§1850  Unity of Invention Before the International Searching Authority [R-08.2017]
CT Rule 13 Unity of Invention
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

13.1 RequirementThe international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
 
The method for determining unity of invention under PCT Rule 13  shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application
(1) a product and a process specially adapted for the manufacture of said product; or 
(2) a product and process of use of said product; or 
(3) a product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) a process and an apparatus or means specifically designed for carrying out the said process; or 
(5) a product, a process specially adapted for the manufacture  of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. 
See: 37 CFR § 1.475(b); MPEP§1850 III A. Combinations of Different Categories of Inventions
PCT RULE 13.2 Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled 
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1  shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features 
Evidence of Unity of Invention (e.g. lack of a “special technical feature”) under PCT RULE 13.2 can be determined:

“A priori” 
Lack of unity of invention is evident prior to consideration of the claims in relation to the prior art
“A posteriori”
Lack of unity of invention is evident only after taking the prior art into consideration
The prior art demonstrates that the claimed common technical features do not make a “contribution” over the prior art     

See MPEP§1850 II.
MPEP 821.04    Rejoinder [R-10.2019]
The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.
DISCUSSION 
The entire record, including applicant’s petition, was carefully considered in determining whether the restriction was proper. 

Applicant argues that:

The restriction office action mailed April 29, 2021 improperly utilized U.S. restriction practice and not PCT lack of unity practice as required for the instant 371 application and further that  no art was cited nor “special technical feature” discussed (see Petition page 3) ;
The Examiner’s response to the traversal in the Non-Final office action citing prior art to demonstrate a “Lack of Unity” is improper since the International Searching Authority did not find a Lack of Unity (see Petition page 4); and  additionally or alternatively, 
Applicant respectfully submits that at least claims 15, 19, 25, and 32-36 should be rejoined and examined with claims 4, 5, 13, 24, and 31. PCT Unity of Invention, Rule 13.4 Dependent Claims, states that “[s]ubject to Rule 13.1, it shall be permitted to include in the same international application a reasonable number of dependent claims, claiming specific forms of the invention claimed in an independent claim, even where the features of any dependent claim could be considered as constituting in themselves an invention.” All of the claims 15, 19, 25, and 32-36 depended from or otherwise incorporate all of the limitations of the elected Group IV (e.g., claim 24). For at least this reason, under the Unity of Invention standard, method claims that depend from or otherwise incorporate all of the
limitations of elected Group IV (e.g., claim 24), should be rejoined and examined. 

Petitioner’s arguments were considered but not deemed to be persuasive for the following reasons. 

First, regarding the 2nd argument above, the International Search Authority’s decision regarding lack of unity is not binding on the determination of whether lack of unity exists in the 371 National stage. See e.g. 37 CFR 1.499; PCT Int’l Search and Preliminary Examination Guidelines, Ch. 1, para. 1.12: "While the national and regional Offices may not make further requirements beyond those of the Treaty and Regulations in respect of matters of form and contents, they are not bound by the Treaty to follow the results of any international search or examination which has been performed when the application is examined during the national or regional phase.,"
 
With respect to the first argument above, applicant is correct that the initial restriction office action did not establish “lack of unity” “a priori”.  However, in accordance with PCT Rule 13.2 and MPEP§1850 II, although Unity of invention, “a priori” may or may not exist, evidence of a lack of a “special technical feature” can be shown “a posteriori”

In this respect, the Examiner in the Non-Final Office action indicated that the common composition subject matter did NOT constitute a “special technical 

Additionally, the “First Office Action” provided a prior art rejection of the elected product invention using different references sufficient to establish “ lack of a special technical feature” a posteriori. 

Accordingly, the Examiner has established “a lack of a special technical feature”  “a posteriori” sufficient to justify a lack of unity of invention between the elected Grp I Product invention and the Non-elected Gps. II, III, V and VI (e.g.  claims 15, 19, 25, and 32-36)  method inventions. 

Thus, the restriction requirement for lack of unity between the elected Group IV composition and the methods of Groups II, III, V and VI was legally proper. 

Finally, regarding, argument 3 above, the finding of lack of unity “a posteriori” supports lack of unity and thus immediate rejoinder of the non-elected method claims is not warranted at this time. 

It’s noted that the restriction requirement indicated the availability of “rejoinder” of the method inventions once allowable subject matter is found regarding the elected composition invention consistent with MPEP 821.04 cited above. 

DECISION

The Petition under 37 C.F.R. §1.144 filed on April 13, 2018, to reverse and vacate the restriction requirement is DENIED. 
Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.

/BETHANY P BARHAM/Acting Director, Technology Center 1600